Citation Nr: 0433895	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from December 1973 to July 
1978.

This appeal arises from an October 2002 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
peripheral neuropathy.


REMAND

In October 2004, the veteran was notified that he was 
scheduled to appear for a personal hearing before a Member of 
the Board in January 2005 in Washington, DC.  He subsequently 
submitted a statement saying that he could not attend a 
hearing in Washington DC and emphasized that he had requested 
that his hearing be conducted via videoconference.  The 
veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700 (2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO should make arrangements to schedule 
the veteran for a VA videoconference hearing 
in accordance with 38 C.F.R. § 20.700.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



